In this case
the Chief Justice
observed to the Jury :
A proprietor’s collector acts solely by virtue of a power given by statute. He has merely a naked power to sell the lands of those proprietors, who are delinquent in the payment of the tax. Ho has no interest in the land. It is necessary, therefore, by the rules of law, that he should pursue his power strictly, however difficult. He must perform all pre-requisites, which stand as conditions precedent to his right of selling, suchas giving all previous notices required, and in the precise manner required by law. Otherwise the *43landowner cannot be considered as delinquent, and shall not forfeit his right. The legal consequence of a deviation by a collector, from the line of proceeding pointed out by statute, is to invalidate his sales, if made, and he shall be answerable to his vendee.
The Jury found for the plaintiff, and approved by all the Judges.